Citation Nr: 1030151	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected 
bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
organic chest disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2010, the Veteran and his wife testified at a hearing 
conducted by the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing has been associated with the claims 
file and reviewed.

The issues of entitlement to service connection for bunions, shin 
splints, a back disorder, and a hip disorder have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

For the reasons set forth below, the issue of entitlement to 
service connection for an organic chest disorder is addressed in 
the REMAND portion of this decision and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus has been shown to be 
manifested by "moderate" symptomatology.  

2.  In an unappealed June 1975 rating decision, the RO denied the 
Veteran's claim for service connection for "an organic chest 
condition."  

3.  Evidence received subsequent to the June 1975 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for an organic chest 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the Veteran's 
service-connected bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code (DC) 
5276 (2009).  

2.  The June 1975 rating decision which denied service connection 
for "an organic chest condition" is final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).  

3.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for an organic chest 
disorder is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the new and material issue on appeal in the 
present case, the Board has considered the legislation regarding 
VA's duty to notify claimants but finds that, given the favorable 
action taken herein with regard to the issue of whether new and 
material evidence has been received sufficient to reopen the 
previously denied claim for service connection for an organic 
chest disorder, no further discussion of the VCAA notification 
requirements is required with respect to this claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

With respect to the increased rating claim on appeal, in October 
2006 and June 2008 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to an 
increased rating for his bilateral pes planus and described the 
types of evidence that the Veteran should submit in support of 
this claim.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The VCAA notice letters also described 
the elements of degree of disability and effective date.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VCAA notice in an increased 
rating claim need not be "veteran specific."  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any 
event, the RO told the Veteran that disability ratings usually 
range from zero to 100 percent depending on the disability 
involved and based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  The letters 
informed the Veteran of the necessity of providing on his own or 
with VA assistance medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment.  The 
letters also notified the Veteran that, should an increase in 
disability be found, a disability rating would be determined by 
applying relevant diagnostic code(s) and included examples of 
pertinent medical and lay evidence that the Veteran may submit or 
ask the Secretary to obtain relevant to establishing entitlement 
to increased compensation.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in January 
2007 and April 2008 for his service-connected bilateral pes 
planus, obtained the Veteran's private medical records, and 
associated his service treatment records (STRs) and hearing 
transcript with the claims file.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges 
that the Veteran claimed that his examinations were not adequate 
because they were strictly oral without any physical examination.  
Nevertheless, the Board finds that the VA examinations obtained 
in this case for his bilateral pes planus were more than 
adequate, as the reports indicate that they were predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file, as well as a physical examination of the 
Veteran's feet.  The examinations also included the Veteran's 
subjective complaints about his disability and the objective 
findings needed to rate the disability.

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review. 

Bilateral Pes Planus

The Veteran claims that he is entitled to a higher disability 
rating for his service-connected bilateral pes planus.  
Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The RO continued the Veteran's noncompensable rating for his 
service-connected pes planus in an April 2007 rating decision.  
The Veteran, citing pain in his feet and a worsening of his 
disorder, appealed for a higher disability rating.  In order for 
the Veteran to receive a compensable rating of 10 percent, the 
evidence must show that his pes planus symptoms are moderate as 
demonstrated by a weight-bearing line over or medial to great 
toe, inward bowing of the tendo achilles, and pain on 
manipulation and use of the feet.  A pes planus disability that 
is severe bilaterally, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities warrants the next higher 30 percent 
disability rating.  See 38 C.F.R. § 4.71a, DC 5276.  

The Board has reviewed the Veteran's complete claims file.  The 
evidence of record shows that the Veteran first presented for a 
compensation and pension examination in January 2007.  At that 
time, he reported that he wore pads in his shoes everyday and 
experienced chronic pains on occasion, usually in the arches of 
both feet that were worse with walking or stepping wrongly.  He 
denied any swelling or numbness or that he had calluses and 
ulcerations.  Although the Veteran stated that his occupation 
bothered his feet because he had to stand for long periods of 
time, he also said that his feet did not interfere with his daily 
activities or cause any additional limitations with flare-ups.

A bilateral foot examination showed no calluses or ulcerations.  
The Veteran's bilateral Achilles tendon alignment, weight 
bearing, standing, and walking were all normal.  Furthermore, his 
active range of motion did not produce any weakness, fatigue, or 
incoordination, and there was no additional loss of motion with 
repetitive movement.  The examiner diagnosed the Veteran with 
bilateral pes planus "with no real residuals."

The Veteran was afforded a second compensation and pension 
examination in April 2008, at which time he told the examiner 
that his feet did not bother him at rest, when standing, or with 
lifting.  However, the Veteran stated that he felt pain when he 
walked.  On a scale of one to 10, the Veteran estimated the 
severity of that pain at about a six.  The Veteran also said that 
he was not receiving any treatment for his feet.  The examiner 
indicated that there was no stiffness, no swelling, no heat, no 
redness, no fatigability, and no lack of endurance.  The only 
precipitating factors were excessive walking or turning his foot 
in the wrong direction.  The Veteran reported that he had flare-
ups once or twice a month that lasted for one or two days but 
denied using any special treatment or assistive devices like 
crutches, canes, braces, or corrective shoes.  However, he did 
use inserts in some of his shoes but found little relief from 
them.  The examiner also noted that there was no evidence of 
painful motion, no edema, no instability, and no weakness.  
Moreover, there were no calluses, no unusual shoe-wear pattern, 
no skin or vascular change, and no other deformity.  

Thus, the examiner noted that the Veteran's only symptom was 
intermittent pain in his feet.  He found that the Veteran's 
bilateral pes planus affected his occupation if he walked too 
much or did an excessive amount of heavy activity.  After this 
examination, the examiner diagnosed the Veteran with grade 3 pes 
planus with moderate symptoms with progression.  In October 2008, 
the examiner reviewed the Veteran's claims file and stated that 
there should be no changes to his report.  

Overall, the Board finds that the Veteran's symptoms more closely 
approximate the criteria for a 10 percent disability for his 
service-connected bilateral pes planus.  Specifically, the April 
2008 VA examiner described the Veteran's symptoms as 
"moderate."  Although he did not demonstrate a weight-bearing 
line over or medial to the great toe or inward bowing of the 
tendo Achilles, there was evidence of increased pain when walking 
and flare-ups once or twice per month, which limited his ability 
to walk and hindered his occupational ability.  However, the 
evidence does not demonstrate that the Veteran has a severe 
disability, as the Veteran's symptoms include only pain and do 
not include symptoms such as a marked deformity, swelling on use, 
or characteristic callosities.  

According, the Board finds that the Veteran's bilateral pes 
planus symptomatology most closely approximates moderate 
symptoms.  To the extent that the Veteran's bilateral pes planus 
may affect his employment, such has been contemplated in the 
currently assigned schedular evaluations.  As the rating assigned 
by this decision is based on application of the schedule of 
ratings which takes into account the average impairment of 
earning capacity as determined by the clinical evidence of record 
[see 38 U.S.C.A. § 1155 (West 2002) & 38 C.F.R. § 4.1], any 
further discussion of a claim for a total disability rating based 
on individual unemployability is not necessary.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Also, the evidence does not 
reflect that the disability at issue caused marked interference 
with employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards are rendered impracticable.  There is also no unusual 
or exceptional disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2009) is not warranted.

Organic Chest Disorder

By way of background, the RO originally denied service connection 
for an "organic chest condition" in June 1975 because no 
organic diagnosis was indicated.  The Veteran did not appeal this 
decision, and it became final.  Then, the Veteran filed his 
application to reopen his claim in August 2006.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for an 
organic chest disorder, claimed as a "(skeletal) chest wall 
syndrome."  This claim is based upon the same disability as the 
Veteran's previous claim, which was denied in the June 1975 
rating decision that became final.  Thus, it is appropriate for 
the Board to consider the claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008).

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the final June 1975 rating 
decision included the Veteran's service treatment records and a 
May 1975 compensation and pension examination.  This evidence 
failed to provide a pertinent diagnosis.  Since the June 1975 
rating decision, the Veteran submitted private medical records 
from May 1974 to April 1978 and July 2005 to January 2007, a 
letter from his internist dated October 2007, and several 
statements from himself and his wife.  The record has also been 
supplemented with the Veteran's May 2010 hearing transcript.  The 
Veteran's request to reopen his claim is evaluated based on this 
new evidence.  

This new evidence, specifically the Veteran's internist's October 
2007 letter, raises the possibility that the Veteran is diagnosed 
with a chronic chest disability.  The internist wrote that the 
Veteran "has a chest wall syndrome which has been evaluated with 
a negative stress test, a negative bone scan, and panendoscopy 
which revealed gastritis nonspecific colitis" that was treated 
without relief of his chest pain.  The Board finds that this 
evidence has not been submitted before and provides a reasonable 
possibility for substantiating the Veteran's claim in that it may 
satisfy a missing element from the RO's previous denial, a 
currently diagnosed disability.  Thus, it is sufficient to reopen 
the Veteran's claim.

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim of entitlement to service 
connection for an organic chest disorder is reopened.  Although 
however the additional evidence is sufficient to reopen the 
claim, further efforts to assist the Veteran in substantiating 
his claim must be completed before the Board can consider the 
merits. 


ORDER

A compensable rating of 10 percent for the service-connected 
bilateral pes planus is granted, to subject to the regulations 
governing the award of monetary benefits.  

New and material evidence having been received, the claim of 
entitlement to service connection for an organic chest disorder 
is reopened and, to this extent, the appeal is granted. 





(CONTINUED ON NEXT PAGE)
REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim of entitlement to 
service connection for an organic chest disorder.  

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during the applicable presumptive period if the 
Veteran has the required service to trigger the presumption; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The evidence of record in the current appeal shows that the 
Veteran received treatment for chest pain in service and that he 
is currently diagnosed with a "chest wall syndrome."  However, 
the record does not contain an opinion regarding whether the 
Veteran's currently diagnosed "chest wall syndrome" is related 
to the chest pains he experienced during service.  Therefore, the 
Veteran should be afforded a compensation and pension examination 
in order to determine the exact nature of his current disability, 
if any, and provide an opinion as to whether there is a nexus 
between that disability and his period of active military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine what 
chronic chest disability he has, if any, and 
whether any such disability is related to his 
period of active military service.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state what 
chronic chest disability the Veteran is 
diagnosed with, if any.  If he or she finds 
that the Veteran has a current chest 
disability, the examiner should also state 
whether or not the Veteran's chronic chest 
disability is at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's period 
of active military service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim for service connection for an organic 
chest disorder should be readjudicated.  If 
this benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


